Citation Nr: 1815045	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  11-01 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral knee osteoarthritis.

2.  Entitlement to service connection for a left knee meniscal tear.

3.  Entitlement to service connection for a bilateral hip disability.

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to a compensable disability rating prior to January 5, 2010, and to a disability rating greater than 10 percent thereafter, for chronic pharyngitis, status-post tonsillectomy.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1973 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The Veteran disagreed with this decision later in April 2010.  He perfected a timely appeal in January 2011.

The Veteran appointed his current service representative to represent him before VA by filing a properly executed VA Form 21-22 in March 2012.

In a June 2013 rating decision, the RO assigned a higher 10 percent rating effective January 5, 2010, for the Veteran's service-connected chronic pharyngitis, status-post tonsillectomy.

In April 2017, the Board reopened a previously denied claim of service connection for a left knee disability and remanded this claim, along with the Veteran's other currently appealed claims, to the Agency of Original Jurisdiction (AOJ) for additional development.

In a November 2017 rating decision, the AOJ granted the Veteran's claims of service connection for generalized anxiety disorder with depression (claimed as nerves), assigning a 50 percent rating effective January 5, 2010, and for lumbosacral strain (claimed as back disorder), assigning a 10 percent rating effective January 5, 2010.  Accordingly, issues relating to service connection for an acquired psychiatric disability and for a back disability are no longer in appellate status.  See Grantham v. Brown, 114 F .3d 1156 (1997); see also 38 U.S.C. § 7105 (West 2012) and 38 C.F.R. § 20.302 (2017).

In a November 2017 decision, the Board denied the Veteran's claim for a compensable disability rating for bilateral dermatophytosis pedis.  As the time for initiating an appeal of this decision to the United States Court of Appeals for Veterans Claims has not yet expired, an issue relating to an increased rating for bilateral dermatophytosis pedis is no longer before the Board.  See 38 U.S.C. §§ 7104, 7266 (West 2012).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for left knee meniscal tear, a bilateral hip disability, and for a left ankle disability, entitlement to a compensable disability rating prior to January 5, 2010, and to a disability rating greater than 10 percent thereafter, for chronic pharyngitis, status-post tonsillectomy, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.



FINDING OF FACT

The record evidence shows that the Veteran's bilateral knee osteoarthritis is not related to active service or any incident of service.


CONCLUSION OF LAW

Bilateral knee osteoarthritis was not incurred in or aggravated by active service nor may be it presumed to have been incurred in service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for bilateral knee osteoarthritis.  Despite the Veteran's assertions to the contrary, the record evidence shows that this disability is not related to active service or any incident of service.  For example, a review of the Veteran's available service treatment records shows that he was placed on a physical profile for left knee pain in October 1975.  Nothing relevant was noted at either his enlistment or separation physical examinations.  The Board notes here that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting service connection for bilateral knee osteoarthritis.  It shows instead that, although the Veteran currently experiences disability due to bilateral knee osteoarthritis, it is not related to active service or any incident of service.  For example, on VA outpatient treatment in March 1986, the Veteran complained of left knee pain and instability.  Physical examination of the left knee showed no sign of acute inflammation.  X-rays of the left knee showed no bony or joint pathology.  The assessment was left knee arthralgia.

In a December 2009 letter, N. A. O., M.D., stated that the Veteran's complaints included left knee pain, instability, locking, clicking, and catching and painful movement in the right knee.  The Veteran reported injuring his left knee while on active service.  Dr. N. O. stated that the Veteran's left knee problems caused him to bear weight on his right side and right knee.  Dr. N. O. opined that the Veteran's bilateral knee problems were related to active service.

The Veteran reported to a VA emergency room (ER) in March 2010 complaining of left knee pain.  Physical examination showed no edema, cyanosis, or pain on palpation "but pain on movement and when he walk[s]."  X-rays showed minimal degenerative changes of the left knee.  The impression was left knee pain.

The Veteran's VA outpatient treatment records dated in more recent years show ongoing complaints of and treatment for bilateral knee pain and bilateral knee degenerative joint disease.

On VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ) in June 2017, the Veteran's complaints included "walking difficulty" which affected his right side, chronic bilateral knee pain, and limitation of movement.  A history of bilateral knee problems, including 2 prior left knee arthroscopic surgeries, was noted.  The VA examiner reviewed the Veteran's electronic claims file, including his service treatment records and post-service VA treatment records.  The Veteran experienced flare-ups of bilateral knee pain with prolonged sitting and standing and on long drives.  Physical examination of the knees showed crepitus, less movement than normal, 5/5 muscle strength in the right knee, 4/5 muscle strength in the left knee, no muscle atrophy or ankylosis, slight lateral instability in the right knee, moderate lateral instability in the left knee, and no joint instability.  The Veteran had no current symptoms of a meniscal condition in the right knee but frequent episodes of locking, joint pain, and effusion in the left knee.  He experienced pain residuals from his left knee surgeries.  He constantly used braces and crutches.  X-rays showed traumatic arthritis in both knees.  The VA examiner opined that it was less likely than not that the Veteran's bilateral knee osteoarthritis was related to active service.  The rationale for this opinion was that the Veteran's bilateral knee osteoarthritis more likely was related "to the natural aging process."  The diagnoses included bilateral knee osteoarthritis.  

The Veteran has contended that his current bilateral knee osteoarthritis is related to active service.  The record evidence does not support his assertions.  It shows instead that, although he currently experiences bilateral knee osteoarthritis, this disability is not related to active service or any incident of service.  The Board acknowledges here that the Veteran has complained of and been treated for multiple bilateral knee problems since his service separation.  The Board also acknowledges that Dr. N. O. provided an opinion in December 2009 which purported to relate the Veteran's current bilateral knee problems to active service.  Dr. N. O. offered no rationale for her medical nexus opinion, however, and also did not provide the diagnosis (other than a vague reference to "bilateral knee problems") which was related to the Veteran's active service.  Thus, the Board assigns little probative value to the December 2009 opinion from Dr. N. O.  In contrast, the June 2017 VA knee and lower leg conditions DBQ examiner opined that the Veteran's current bilateral knee osteoarthritis was related "to the natural aging process" and was not related to active service.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to service connection for bilateral knee osteoarthritis.  In summary, the Board finds that service connection for bilateral knee osteoarthritis is not warranted.

The Board finally finds that service connection for bilateral knee osteoarthritis is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  The Board notes in this regard that arthritis is considered a chronic disease for which service connection is available on a presumptive basis.  Id.  Although the Board recognizes that the Veteran complained of and was treated for left knee pain in October 1975 while on active service, the presence of a mere symptom (such as left knee pain) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).   More importantly, the record evidence also does not show that the Veteran experienced bilateral knee osteoarthritis during active service or within the first post-service year (i.e., by January 1977) such that service connection for bilateral knee osteoarthritis is warranted on a presumptive basis as a chronic disease.  Accordingly, the Board finds that service connection for bilateral knee osteoarthritis is not warranted on a presumptive basis as a chronic disease.


ORDER

Entitlement to service connection for bilateral knee osteoarthritis is denied.


REMAND

The Veteran contends that he incurred a left knee meniscal tear, a bilateral hip disability, and a left ankle disability during active service.  He also contends that his service-connected chronic pharyngitis, status-post tonsillectomy, is more disabling than currently evaluated.  He finally contends that his service-connected disabilities, alone or in combination, preclude his employability, entitling him to a TDIU.  The Board acknowledges that this appeal was remanded previously in April 2017.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this appeal again, additional development is required before the underlying claims can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

With respect to the Veteran's service connection claims for left knee meniscal tear, a bilateral hip disability, and for a left ankle disability, the Board acknowledges that he was examined for each of these disabilities in June 2017.  Unfortunately, a review of the medical opinions provided by the VA examiners who conducted the Veteran's hip and thigh conditions DBQ, ankle conditions DBQ, and knee and lower leg conditions DBQ in June 2017 shows that these opinions are inadequate for VA adjudication purposes.  For example, following the June 2017 VA hip and thigh conditions DBQ, the VA examiner opined that it was less likely than not that the Veteran's bilateral hip disability was related to active service.  The rationale for this opinion was that the Veteran's available medical records were "silent" for a bilateral hip disability during active service or within the first 2 years following his service separation.  Similarly, following the June 2017 VA ankle conditions DBQ, the VA examiner opined that it was less likely than not that the Veteran's left ankle disability was related to active service.  The rationale for this opinion was that there was no evidence of a left ankle disability in the Veteran's service treatment records.  Finally, following the June 2017 VA knee and lower leg conditions DBQ, the VA examiner opined that it was less likely than not that the Veteran's left knee meniscal tear was related to active service.  The rationale for this opinion essentially was that there was no objective evidence or medical records relating this condition to active service and no evidence of continuous medical follow-up for this condition between 1976 and 1982.  (The Board notes parenthetically that the rationale for this opinion concerning the Veteran's left knee meniscal tear is difficult to understand.)

As noted above, the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  Having reviewed the June 2017 VA hip and thigh conditions DBQ, VA ankle conditions DBQ, and VA knee and lower leg conditions DBQ, the Board finds that the opinion rationales provided after each of these examinations concerning the nature and etiology of the Veteran's left knee meniscal tear, bilateral hip disability, and left ankle disability are inadequate for VA adjudication purposes.  Id.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for appropriate examinations to determine the nature and etiology of his left knee meniscal tear, bilateral hip disability, and left ankle disability, if possible before different clinicians than the clinicians who conducted the June 2017 examinations.

With respect to the Veteran's increased rating claim for chronic pharyngitis, status-post tonsillectomy, the Board notes that, in the April 2017 remand, it directed that the AOJ schedule him for appropriate examination to determine the current nature and severity of this disability.  The Board specifically noted in April 2017 that, on remand, the examination report for pharyngitis should include a discussion of "whether the Veteran has laryngitis manifested by hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy."  See Board remand dated April 10, 2017, at pp. 25.  Unfortunately, a review of the June 2017 VA sinusitis DBQ shows that the VA examiner who conducted this examination did not indicate what symptoms the Veteran experienced as a result of his service-connected chronic pharyngitis (as requested in the Board's April 2017 remand).  Thus, the Board finds that, on remand, the Veteran should be scheduled for another examination to determine the current nature and severity of his service-connected chronic pharyngitis, status-post tonsillectomy, if possible before a different VA clinician than the clinician who conducted the June 2017 VA sinusitis DBQ.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the AOJ to re-certify this appeal to the Board without complying with the April 2017 remand instructions concerning the Veteran's increased rating claim for chronic pharyngitis, status-post tonsillectomy.  Given this error, another remand of this increased rating claim is required.

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA and private treatment records which have not been obtained already.  If any records obtained are not in English, please have translated in to English.

2.  Schedule the Veteran for an updated examination to determine the current nature and severity of his service-connected chronic pharyngitis, status-post tonsillectomy, if possible before a different VA clinician than the clinician who conducted the June 2017 VA sinusitis DBQ.  The examiner is asked to state whether this disability is manifested by hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  The examiner also is asked to describe the occupational impact of this disability on the Veteran's employability.

3.  Schedule the Veteran for examination to determine the nature and etiology of any left knee meniscal tear, if possible before a different clinician than the clinician who conducted the June 2017 VA knee and lower leg conditions DBQ.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a left knee meniscal tear, if diagnosed, is related to active service or any incident of service.  A rationale also should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

The examiner is advised that the lack of contemporaneous records, alone, is insufficient rationale for a medical nexus opinion.

4.  Schedule the Veteran for examination to determine the nature and etiology of any bilateral hip disability, if possible before a different clinician than the clinician who conducted the June 2017 VA hip and thigh conditions DBQ.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a bilateral hip disability, if diagnosed, is related to active service or any incident of service.  The examiner should provide separate etiological opinions for each of the Veteran's bilateral hips.  A rationale also should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

The examiner is advised that the lack of contemporaneous records, alone, is insufficient rationale for a medical nexus opinion.

5.  Schedule the Veteran for examination to determine the nature and etiology of any left ankle disability, if possible before a different clinician than the clinician who conducted the June 2017 VA ankle conditions DBQ.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a left ankle disability, if diagnosed, is related to active service or any incident of service.  A rationale also should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

The examiner is advised that the lack of contemporaneous records, alone, is insufficient rationale for a medical nexus opinion.

6.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


